 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
v. : CASE NO: 2:11-CR-223
: JUDGE WATSON
ARTHUR SCHLICHTER,
SSN: ***-**_2027
Defendant.
And

CLAIMS ADMINISTRATOR FOR
THE NFL CONCUSSION SETTLEMENT

 

     

 

PROGRAM

Garnishee.

DEFENDANT’S REQUEST FOR GARNISHMENT HEARING
x I request a hearing.
I request an expedited hearing within 5 days. _
Fon
a >, ( ceatovnien oy

(12/06/2018 ee oe a _
Date Daniel Chamberlain on behalf of Arthur Schilichter

Ee submitted,
“Couty ¢

roy ee

A

 

 

Daniel S. Chamberlain, #16375-49
COHEN & MALAD, LLP
One Indiana Square, Suite 1400
Indianapolis, Indiana 46204
(317) 636-6481 (phone)
(317) 636-2593 (fax)

6
